department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list tf ef ka te legend company a plan x dear this letter is in response to a ruling_request dated date submitted on your behalf by your authorized representative as supplemented by letters dated date and date the request concerns the consequences for an employee_stock_ownership_plan esop under internal_revenue_code code sec_4975 sec_4975 and sec_415 of a distribution of earnings by a subchapter_s_corporation to the esop which will be used to repay an exempt loan the following facts and representations have been submitted in support of the rulings requested company a established plan x a stock_bonus_plan effective date plan x is a leveraged_esop which is intended to meet the requirements of code sec_401 and sec_4975 the most recent favorable determination_letter for plan x is dated date plan x borrowed funds from company a to purchase company a common shares company a through its authorized representative represents that these loans exempt loans are exempt within the meaning of sec_54_4975-7 of page the excise_tax regulations regulations collateral for the exempt loans consists of unallocated company a stock held in a suspense_account as contributions are made to plan x by company a plan x makes payments of principal and interest on the exempt loans and a pro_rata portion of the company a shares in the esop suspense_account are released and allocated to participant accounts in plan x pursuant to the allocation formula specified in plan xx company a elected to be taxed under subchapter_s of the code effective date to this date company a continues to be an electing subchapter_s_corporation under sec_1361 of the code company a maintains an accumulated adjustment account aaa in accordance with sec_1368 of the code the aaa is not increased by capital contributions company a has in the past made s_corporation earnings distributions proportionately to all shareholders of company a including plan x years company a has limited such earnings distributions to the minimum amount necessary to provide individual shareholders sufficient cash with which to pay their income_tax resulting from being shareholders of company a company a intends to continue making such earnings distributions to its shareholders in and also intends to make a one-time additional s_corporation earnings distribution from the aaa in an amount up to dollar_figure per share in order to allow shareholders to receive a portion of company a’s accumulated and undistributed profits the s_corporation earnings distributions would represent dividends under code sec_301 if company a were a c_corporation rather than an s_corporation in past based on the above facts and representations the following rulings have been requested company a's s_corporation earnings distributions to plan x in with respect to unallocated company a shares held by plan x may be used to make principal and interest payments on the exempt loans without violating the requirements of sec_4975 of the code and its accompanying regulations company a’s s_corporation earnings distributions from its aaa to plan x in with respect to allocated and unallocated company a shares held by plan x will not constitute annual_additions within the meaning of sec_415 of the code and its accompanying regulations code sec_401 provides that a_trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an page employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section if certain requirements are met code sec_4975 generally defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified under code sec_401 and which is designed to invest primarily in qualifying employer_securities code sec_4975 imposes a tax on prohibited_transactions but provides an exemption in sec_4975 for a loan toa leveraged_esop as defined in sec_4975 if such loan is primarily for the benefit of participants and beneficiaries of the plan requirements concerning the interest rate and collateral must also be met sec_54_4975-7 of the regulations provides that exempt loans will be subjected to special scrutiny to ensure that they are primarily for the benefit of participants and their beneficiaries sec_54_4975-7 of the regulations states that an exempt loan must be primarily for the benefit of the esop participants and their beneficiaries and that all of the surrounding facts and circumstances will be considered in determining whether the loan satisfies this requirement it further states that no loan will satisfy this requirement unless it satisfies the requirements of sec_54 b of the regulations sec_54_4975-7 of the regulations states in part that no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligation under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 further states that payments made with respect to an exempt loan by the esop during a plan_year must not exceed an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years sec_54_4975-11 of the regulations provides that all assets acquired by an esop with the proceeds of an exempt loan under code sec_4975 must be added to and maintained in a suspense_account they are to be withdrawn from the suspense_account by applying the applicable regulations as if all securities in the suspense_account were encumbered in the present case since the unallocated shares are held in the suspense_account as collateral for the exempt loans the earnings attributable to such shares may be used to make payments on the exempt loans to the extent that page these earnings are from the aaa of company a accordingly with respect to ruling_request one we conclude that to the extent that plan x uses the earnings received on unallocated shares of company a stock held in the suspense_account to make principal and interest payments on the exempt loans the transactions will not cause the exempt loans to fail to satisfy sec_4975 of the code if such earnings are from the aaa maintained by company a code sec_415 provides in pertinent part that a_trust which is part of a pension profit-sharing or stock_bonus_plan will not constitute a qualified_trust under sec_401 of the code if in the case of a defined_contribution_plan contributions and other additions under the plan with respect to any participant for any taxable_year exceed the limitation of sub sec_415 of the code code sec_415 provides that contributions and other additions with respect to a participant exceed the limitations of this subsection if when expressed as an annual_addition as defined below such annual_addition is greater than the lesser_of dollar_figure or percent of the participant’s_compensation code sec_415 defines an annual_addition as the sum for any year of employer contributions employee contributions and forfeitures sec_1 b i of the federal_income_tax regulations the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat transactions between the plan and the employer or certain allocations to participant accounts as giving rise to annual_additions sec_1 g of the regulations sets forth special rules for esops sec_1 g provides that for purposes of applying the limitations of code sec_415 the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_54_4975-11 of the regulations provides in part that income with respect to securities acquired with the proceeds of an exempt loan shall be allocated as income of the plan except to the extent that the esop provides for_the_use_of income from such securities to repay the loan sec_54_4975-11 of the regulations provides that an esop will not fail to meet the requirements of sec_401 of the code merely because annual_additions under sec_415 of the code are calculated with respect to employer contributions used to repay an exempt loan rather than with respect to page securities allocated to participants company a’s s_corporation earings distributions from its aaa to plan x are not employer contributions employee contributions or forfeitures and hence do not fall within the definition of annual_additions as defined in code sec_415 as stated previously sec_54_4975-1 a ii of the regulations permits the calculation of annual_additions for esop participants on the basis of employer contributions used to repay an exempt loan rather than on the basis of the value of employer_securities allocated to participants’ accounts however since the amounts that will be used to repay the loan are not employer contributions they will not constitute annual_additions under sec_54_4975-1 a ii in this situation as noted above sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions in our view the facts and circumstances of the present case do not support the recharacterization of the earnings distributions as annual_additions under the authority of section dollar_figure b i we believe that these amounts constitute distributions of earnings to company a shareholders and not contributions or other additions with respect to plan x participants therefore with respect to ruling_request two we conclude that the s_corporation earnings distributions made by company a from its aaa to plan x with respect to either allocated or unallocated company a shares held by plan x will not constitute annual_additions within the meaning of sec_415 of the code the above rulings are based on the assumption that the loan from company a to plan x is exempt under code sec_4975 and that company a’s aaa satisfies the requirements of code sec_1368 at all relevant times it is also assumed that plan x is otherwise qualified under code sec_401 and sec_4975 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent this ruling letter was prepared by neil sandhu i d of this group he may be contacted at page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representatives sincerely yours alan c pipkin manager technical group employee_plans
